Mption to dispense with printing granted' insofar as to permit the appeal to be heard on a typewritten record, without printing the same, but upon printed appellants’ points, ,on condition that the appellants serve one copy of the typewritten record on the attorney for each of the defendants-respondents on or before May 16, 1960, and file six copies thereof together with the printed appellants’ points with this court on or before May 16, 1960, with notice of argument for the June 1960 Term of this court, said appeal to be argued or submitted when reached. Respondents’ points are to be *831served and filed on or before May 31, 1960. In all other respects, the motion is denied. In the event the above conditions are not complied with the respondents may submit an order for signature dismissing the appeal without further notice to the appellant. Concur — Breitel, J. P., Rabin, M, M. Frank, Stevens and Bastow, JJ.